UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-2095
                                      ___________

                                  JOHN MORRISON

                                            v.

             LIBERTY LIFE ASSURANCE COMPANY OF BOSTON;
           THE PNC FINANCIAL SERVICES GROUP AND AFFILIATES
                      LONG TERM DISABILITY PLAN

           THE PNC FINANCIAL SERVICES GROUP AND AFFILIATES
                      LONG TERM DISABILITY PLAN,
                                           Appellant
                   ___________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                       (D.N.J. Civil Action No. 1-13-cv-00804)
                      District Judge: Honorable Joseph E. Irenas
                     ___________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 13, 2016

      Before: CHAGARES, GREENAWAY, JR., and RESTREPO, Circuit Judges


___________________________JUDGMENT ORDER__________________________

The motion to dismiss is granted since the District Court’s order remanding this matter is
not a final order. As we have stated in Stevens v. Santander Holdings, Inc., 799 F.3d 290,
300 (3d Cir. 2015), “this Court generally will consider remands to ERISA plan
administrators nonfinal because, in the ordinary case, they contemplate that the plan
administrator will engage in further proceedings.” Further, a remand order generally
“include[es] a reservation of the court’s jurisdiction over the case so that, after a
determination by the administrator on remand, either party may seek to reopen the district
court proceedings and obtain a final judgment.” Id. Nothing in the District Court’s order
remanding this matter and directing the plan administrator to reevaluate whether
Morrison is disabled provides any reason to vary from our general practice.

The request for attorney’s fees is denied, since we do not find that, by filing the notice of
appeal, Appellant’s counsel “multiplie[d] the proceeding in [this] case unreasonably or
vexatiously.” 28 U.S.C. § 1927. We note that the notice of appeal was filed before our
decision in Stevens was issued, and Appellant’s opposition to the motion to dismiss falls
within the bounds of zealous advocacy expected of counsel. Nonetheless, costs shall be
taxed against Appellant.

                                                         By the Court,


                                                         s/Joseph A. Greenaway, Jr.
                                                         Circuit Judge
Attest:

s/ Marcia M. Waldron
Clerk

Dated: October 3, 2016